Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Relative to claim 1, the prior art does not disclose:
A gripper for a picking device with horizontal storage surfaces for storage of drug packages, the gripper comprising: 
a tray table extending in a first horizontal direction and a second horizontal direction orthogonal to the first horizontal direction, 
the tray table has an end portion with an arcuate front extending in the second horizontal direction, the end portion forming a loading and unloading front, 
the tray table and the end portion define an upper support surface; 
a transport device arranged above the tray table and movable in the first horizontal direction, the transport device moves drug packages from a horizontal storage surface onto the tray table; 
a control device; and 
at least one sensor coupled to the control device, the at least one sensor arranged in the end portion of the tray table below the support surface, 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655